Title: From George Washington to Hessian Quartermaster at New York, 11 July 1782
From: Washington, George
To: Hessian Quartermaster at New York


                  
                      11 July 1782
                  
                  By His Excellency George Washington Esqr. General and Commander in Chief of the Forces of the United States of America.
                  Permission is hereby granted for one Quarter Master and two Non Commissiond Officers to proceed from New York to Elizabeth Town and from thence by the shortest Route to Philadelphia, with Money, ready made cloathing and Medicine for the use of the Hessian Prisoners at that place and having compleated their business to return by way of Dobbs ferry.
                  The Quarter Master is to report his arrival at Philadelphia to Major General Lincoln and take his directions.  Given under my hand and Seal at Head Quarters this 11th day of July 1782.
                  
                     Go: Washington
                     
                  
               